 In the Matter Of INLAND RUBBER CORPORATIONandUNITED RUBBERWORKERS OF AMERICA, AFFILIATED WITH THE CONGRESSOF INDUS-TRIAL ORGANIZATIONSCase No. C-1725.-Decided January 21, 1941Jurisdiction:tire and inner tube manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Ordered:entered on stipulation.Mr. Charles F. McErleanfor the Board.Messrs.Henry J. and Charles Aaron,ofChicago,Ill.,for therespondent.Mr. Floyd Robinson,of Chicago, Ill., for the United.Mr. Raymond J. Compton,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by United Rubber Workers of America,affiliated with the Congress of Industrial Organizations, herein calledtheUnited, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Thirteenth Region (Chicago,Illinois), issued its complaint, dated October 24, 1940, against InlandRubber Corporation,, Chicago, Illinois, herein called the respondent,alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Sec-tion 8 (1) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notices of hearing wereduly served upon the respondent and the United.With respect to the unfair labor practices, the complaint allegedin substance that the respondent, (1) from May 1, 1940, to the datethereof,- urged, persuaded, intimidated, and coerced its employeesto join Rubber Workers Union, Local 20911, affiliated with the Ameri-can Federation of Labor, herein called Local 20911, and to refrain-,from joining the United; (2) aided and assisted Local 20911 to or-ganize its employees by permitting representatives of Local 20911 to,29 N. L. R. B., No. 18.-98 INLAND RUBBER CORPORATION99address its employees and to solicit applications for membershipamong them in the plant during working hours, by informing itsemployees that the plant would close if they did not join Local 20911,by permitting Local 20911 the use of the bulletin board in the plant,and by,denying similar privileges to representatives of the United;and (3) by the aforesaid and other acts interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.On November 9, 1940, before any hearing was held, the respondent,the United, and counsel' for the Board entered into a stipulation insettlement of the case.'This stipulation provides as follows:IUpon changes duly filed by the United, the National LaborRelations Board, hereinafter called the Board, by G. L. Patter-son,Regional Director for the Thirteenth Region, (Chicago,Illinois), issued its Complaint and Notice of Hearing thereon,dated October 24, 1940, against respondent, alleging that respond-ent had engaged in and was engaging in unfair labor practiceswithin the meaning of Section 8, Sub-division (1) and Section2,Sub-divisions (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, hereinafter called the Act.True and accuratecopies of said Complaint, Notice of Hearing, Charge and Na-tionalLabor Relations Board Rules and Regulations-Series 2.as amended, were duly served on respondent and the Unitedon October 25,1940.II1.Respondent is and has -been since April 30, 1937, a cor-poration organized under, and existing by, virtue of the laws- ofthe State of Illinois, having its principal office and place ofbusiness in the City of Chicago. County of Cook, and State ofIllinois.Respondent owns and operates a plant in the City ofChicago, County of Cook and State of Illinois, hereinafter called,,the plant, where it is now and at all times niuntioned in theComplaint, has been engaged in the manufacture and sale oftires and inner tubes for automobiles, trucks and buses.' Ap-proximately 250 persons are employed by the respondent duringperiods of normal business operations.On January 4, 1941, the Rubber Workers Union, Local No 20911, affiliatedwith theAmerican Federation of Labor,notified the Regional Director that it had no objection to theabove-mentioned stipulation and settlement4 1 300 2-4 2-%of 29--S 100DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The respondent during the year 1939, purchased alid causedto be shipped to, its plant in Chicago, Illinois, materials valuedat ;$1,371,435.00, as set, out below.Material used 1939ValuePercent ofSource of supplytotalCrude Rubber,,,,,,,,,,,,,,,,,,,$744,338 0054 3East Indies-Far EastReclaimed Rubber_______________16,896 0012New Yorkarious Pigments----------------abric (cotton)------------------51,624 0079,936 00117,7Carbon Black-Texas.Sulphur-Texas.Zinc Oxide-New JerseyClay-South CarolinaStearic Acid-Illinois.Pine Tar-Georgia.GeorgiaBeadWire-----------=--------47:435 0035MichiganLabels--2, 088 0015Chicago,Illinois.Transfer Tins309 00,.02OhioTire Paint_______________________144 0001OhioPaper----------------------------9,571 0070Chicago, Illinois.Tire Flaps-----------------------19, 094 00139Pennsylvania.$1,371,435 001003.-The gross-value of respondent's sales and shipments duringthe year 1939,, was approximately $2,000,000.00, of which sum821/2%-were sold and shipped to customers located in Statesother than the State of Illinois.4.Respondent admits that it is engaged in interstate com-merce, and that the above operations affect commerce within.themeaning of Section 2, Sub-divisions (6) and (7) of the Act.IIIThe United, and Rubber Workers Union, Local 20911, affiliatedwith the American Federation of Labor, hereinafter called theLocal 20911, are labor organizations within the meaning of Sec-tion 2, Sub-division (5) of the Act.IVThe parties hereto waive their right to file answers, their right.to a hearing in this matter and the making of Findings of, Factand Conclusions of Law by the Board, pursuant to provisionsof the Act, and all parties agree that the Charge, Complaint,Notice of Hearing, National Labor Relations Board Rules andRegulations-Series 2, as amended, Affidavit of,Service of afore-mentioned documents, and this Amended Stipulation and Agree-ment, may be introduced in the record of this proceeding by filingsame with the Chief Trial Examiner of the National Labor Re-lations Board at Washington, WC. INLAND RUBBER CORPORATION101-V.IT. IS FURTHERSTIPULATED AND AGREED by and between theparties hereto that. upon the: entire record' in this, case, and thisAmended Stipulation and Agreement, if approved by the Board,an Order may forthwith be entered by the Board and a Decreeenforcing the same by the United States Circuit Court of Ap-peals for the Seventh Circuit, the parties hereto expressly waivingfurther notice of application therefor, providing as follows :Respondent, Inland Rubber Corporation, its officers, agents,successorsand assigns, shall:1.Cease and desist from :(a)Urging, persuading, intimidating, or coercing its em-ployees to join or not to join Rubber Workers Union, Local20911, Affiliated with the American Federation of Labor, andnot to join United Rubber Workers of America, Affiliated withthe Congress of Industrial Organizations, or to join or not to-join any labor organizationof its employees;(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rightto self-organization, to form,,join, and assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in concerted activities, for the purposeof collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the Act.2.Take the following affirmative action in order to effectuatethe policies of the Act :(a)Immediately post :notices, as set out in Appendix Aattached hereto and made a part hereof, to respohdent's em-ployees in conspicuous places throughout its plant, locatedin Chicago, Illinois, and maintain such notices for a periodof at least sixty (60) consecutive days from the date of posting;(b) Notify the Regional Director for the Thirteenth Region,in writing, within ten (10) days from the date of the Board'sOrder, what steps respondent has taken to comply with theOrder.All terms agreed, upon are contained within this AmendedStipulation' and Agreement,, and there is no, verbal agreement ofany kind which varies, alters or adds to this Amended Stipula-tion and Agreement.This Amended Stipulation and Agreement is subject to theapproval of the NationalLabor Relations Board. 102DECISIONSOF NATIONAL LABOR 'RELATIONS BOARDAPPENDIX AInland Rubber Corporation, its officers,agents, successors, andassigns,notifies its employees that:1.IT WILL NOT :(a)Urge, persuade, intimidate, or coerce its employees tojoin or not to join Rubber Workers Union, Local 20911, Affili-ated with the American Federation of Labor, and not to joinUnited Rubber Workers of America, Affiliated with the Con-gress of Industrial Organizations, or to join ornot to joinany labor organization of its employees;(b) In any other manner interfere with, restrain, or coerceits employees in the exercise of their right to self-organization,to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and toengage in concerted activity for the purposes of, collective bar-gaining, or other mutual aid or protection, as guaranteed inSection 7 of the National Labor Relations Act.2..The employees have the right to join any labor organiza-tion of their own choosing.On November-13, 1940, the Board issued its Order approving theabove stipulation making it a part of the record in the case, andtransferring the proceeding to the Board for. the purpose of entryof a decision and order by the Board pursuant to the provisions ofthe stipulation.Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondentisanIllinois corporation having its principaloffice and.place of business at Chicago, Illinois, where it is engagedin the manufacture and sale of tires and inner tubes for automobiles,trucks, and buses.The principal raw materials used by the respond-ent are crude and reclaimed, rubber, various pigments, cotton fabric,bead wire, labels, transfer tins, tire paint, paper, and tire flaps. In1939 the respondent used $1,371,435 worth of such raw materials, over90 per cent of which were shipped from points outside the State ofvalued at approximately ' $2,000,000,, of. which- 821/2' per -cent .wereshipped to States other than the State of Illinois. INLANDRUBBER('CORPORATION--103The' respondent stipulated, and we-find,-that the above-described-operations constitute a continuous flow of trade, traffic, and 'com-`merce among the several States, within the meaning of the Act.ORDERI.Upon the basis of the above findings of fact, the above stipulation,and the entire record in the case, and pursuant to Section 10, (c) ofthe, National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent,Inland Rubber Corpora-tion,Chicago,Illinois, and its officers,agents,successors,and assigns,shall:1.Cease and desist from :(a)Urging, persuading,intimidating,or coercing its employees'to join or not to join Rubber Workers Union,Local 20911,affiliatedwith the American Federation of Labor, and'not, to join United Rub-berWorkers of America, affiliated with the Congress of IndustrialOrganizations,or to join or not to join any labor organization of itsemployees;(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of their right'to self-organization, toform, join,and assist labor organizations,to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities,for the purpose of collective bargaining or othermutual aid or protection,as guaranteed in Section T of the Act.2.Take the following affirmative action to effectuate the policiesof the Act :(a) Immediatelypost notices,as set out in Appendix A hereof, torespondent's employees in conspicuous places throughout its plant,located in Chicago, Illinois, and maintain such notices for a periodof at least sixty(60) consecutive days from the date of 'posting;(b)Notify the Regional Director for the Thirteenth Region, inwriting, within ten (10)days from the date of the Board's Order,what steps respondent has taken to comply with the Order.CHAIRMANHARRYA.MILLIS took no part in theconsiderationof theabove Decision and Order.APPENDIX AInland Rubber Corporation,itsofficers,agents,successors andassigns, hereby notifies its employees that:1.IT WILL NOT :(a)Urge, persuade,intimidate,or coerce its employees to join ornot to join RubberWorkers Union, Local20911, affiliated with the 104DECISIONS OF NATIONAL: LABOR"RELATIONS BOARDAmerican Federation of Labor, and not to join United Rubber Work-ers of America, affiliated with the Congress of Industrial Organiza-tions, or to join or not to join any labor,organization of its employees;(b) In any other manner interfere with, restrain, or coerce its em-ployees in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concertedactivity for the purposes of collective bargaining, or other mutual aidor protection, as guaranteed in Section 7 of the National LaborRelations Act.2.The employees have the right to join any labor organization oftheir own choosing.